Exhibit 10.1

 

 

 

AMENDMENT TO SUBSCRIPTION AGREEMENTS

 

This Amendment (this “Amendment”) is made and entered into by and among Regional
Brands Inc., a Delaware corporation (the “Company”), and the undersigned
stockholders of the Company (each, an “Undersigned Stockholder” and,
collectively, the “Undersigned Stockholders”). This Amendment amends all of the
separate Subscription Agreements made and entered into by the Company and the
respective Subscribers named therein in connection with the issuance and sale by
the Company of shares of its common stock (“Common Stock”) in a private
placement completed on November 1, 2016 (each, a “Subscription Agreement” and,
collectively, the “Subscription Agreements”), as further set forth herein.
Capitalized terms used in this Amendment and not otherwise defined herein shall
have the meanings ascribed to them in the Subscription Agreements.

 

WHEREAS, pursuant to Section 5(a) of the Subscription Agreements, the Company
agreed to, among other things, timely file reports required to be filed by the
Company pursuant to the Exchange Act and/or prepare and furnish to the
Subscribers and make publicly available in accordance with Rule 144(c) under the
Securities Act such information as is required for the Subscribers to sell the
Shares under Rule 144;

 

WHEREAS, the Company is not subject to the filing requirements of Section 13 or
15(d) of the Exchange Act but has filed reports under the Exchange Act as a
“voluntary filer” as a result of the Company’s covenants under the Subscription
Agreements and certain other agreements entered into by the Company;

 

WHEREAS, the Company desires to cease its filing of reports under the Exchange
Act in order to, among other things, reduce the Company’s costs and expenses,
and management and administrative burdens, associated with the filing of such
reports; and

 

WHEREAS, pursuant to Section 9(a) thereof, each of the Subscription Agreements
may be changed, modified or amended by a writing signed by both (i) the Company
and (ii) Subscribers in the Offering holding a majority of the Shares issued in
the Offering then held by the original Subscribers (the “Requisite
Subscribers”); and the Undersigned Stockholders collectively constitute the
Requisite Subscribers;

 

NOW, THEREFORE, the Company and the Undersigned Stockholders hereby agree as
follows:

 

1.       Amendments. Section 5(a) of the Subscription Agreements is hereby
amended and restated in its entirety to read as follows:

 

“(a)       Furnishing of Information. As long as any Subscriber owns Shares, the
Company covenants to make available to such Subscriber, upon the request of such
Subscriber:

 

(i)        within one hundred eighty (180) days after the end of each fiscal
year of the Company, (A) a balance sheet as of the end of such year, and (B)
statements of income, cash flows and changes in stockholders’ equity for such
year, and (C) as of the end of such year, all such financial statements audited
and certified by independent public accountants selected by the Company; and

 



 

 

 

(ii)        within ninety (90) days after the end of the second quarter of each
fiscal year of the Company, unaudited statements of income, cash flows and
changes in stockholders’ equity for the six-month period ended at the end of
such second quarter, and an unaudited balance sheet as of the end of such
six-month period, all prepared in accordance with GAAP (except that such
financial statements may (A) be subject to normal year-end audit adjustments;
and (B) not contain all notes thereto that may be required in accordance with
GAAP).”

 

2.       Effective Date. This Amendment shall become effective as to all of the
Subscription Agreements as of the first date upon which this Amendment is
executed and delivered by the Company and such Undersigned Stockholders that
constitute the Requisite Subscribers (the “Effective Date”). Upon the Effective
Date, this Amendment will be binding upon each party to each separate
Subscription Agreement.

 

3.       Interpretation. The term “Agreement” as used in the Subscription
Agreements shall be deemed to refer to the Subscription Agreements as amended by
this Amendment.

 

4.       Effect of Amendment. Except as expressly provided herein, the
Subscription Agreements shall remain in full force and effect in accordance with
their terms.

 

5.       Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would require the application of the laws of
another jurisdiction.

 

6.       Counterparts. This Amendment may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument; provided that a
facsimile, electronic or .pdf signature shall be considered due execution and
shall be binding upon the signatory thereto with the same force and effect as if
the signature were an original, not a facsimile, electronic or .pdf signature.

 

7.       Severability. If any term, provision, covenant or restriction of this
Amendment is held by a court of competent jurisdiction or other authority to be
invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Amendment shall remain in full force and
effect and shall in no way be affected, impaired or invalidated.

 

8.       Descriptive Headings. Descriptive headings of the several Sections of
this Amendment are inserted for convenience only and shall not control or affect
the meaning or construction of any of the provisions hereof.

 

[Signature pages to follow]

 



2

 

 

IN WITNESS WHEREOF, the Company has executed this Amendment as of the date set
forth below on this page.

 



 

  REGIONAL BRANDS INC.           By:       

Name:

Title:

Fred DiSanto
Chief Executive Officer               Date:  



 

 



[Signature Page to Amendment to Subscription Agreements]

 

 

IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the date
set forth below on this page.

 

 

        [Print Name of Stockholder]                           By:   Date:    
[Signature of Stockholder or Authorized         Representative]                
      Name*                       Title*                 *[Entities only print
name and title of          authorized representative]                          
        Number of Shares of Common Stock       Owned by Stockholder and Voted  
   

 

 

 



[Signature Page to Amendment to Subscription Agreements]

 

 

 

 